Order entered November 12, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00321-CR

                   MICHAEL FOY WALLING, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 296-83626-2017

                                   ORDER

      Before the Court is appellant’s November 8, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on November 19, 2021.


                                              /s/   DENNISE GARCIA
                                                    JUSTICE